                                                     [Dkt. No. 24]


                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA         :
                                 :
                 v.              :       Criminal No. 08-781 (RMB)
                                 :
JOHN URCHAK                      :         OPINION



BUMB, J.

     This matter comes before the Court upon Defendant John

Urchak’s motion to terminate his term of supervised release.

[Dkt. No. 24].   For the reasons that follow, the motion is

denied without prejudice.

     On October 17, 2008, Defendant John Urchak pled guilty to

an Information charging him with possession of child

pornography, in violation of 18 U.S.C. 2252A(a)(5)(B).

Defendant had been found in possession of 21 images and

approximately 80 videos depicting child pornography yielding the

equivalent of 6,000 images.     A number of those images depicted

prepubescent minors younger than 12 years of age.         Defendant

also admitted to law enforcement that he traded child

pornography on the Internet, became “addicted” to child

pornography, and would view the images and videos in a frenzy.


                                     1
See Presentence Investigation Report, ¶ 14.   On January 26,

2009, this Court sentenced Defendant to 36 months’ imprisonment,

followed by a lifetime of supervised release.   (The 36-month

term of imprisonment represented a 15-month downward variance

from the applicable 51-63 month Guideline range).

     Defendant began his term of supervised release on October

8,2011.   Two years into his supervised release, on October 18,

2013, the Court granted, in part, Defendant’s motion for

modification of the conditions of his supervised release.

Specifically, the Court modified conditions regarding out of

state travel and the consumption of alcohol but denied his

request to reduce the term of his supervised release from

lifetime to five years without prejudice.

     Defendant again moves for termination of supervised release

on several grounds:

      Mr. Urchak continues to engage with his therapist,
      Yulia Bragisky, LCSW, on a voluntary basis, both
      before and after his incarceration. His therapist
      unequivocally states John “took full responsibility
      for his actions,” “poses no danger of accessing child
      pornography” and “is not a danger to self or others.
      He is an asset to the community. I would highly
      support his request for termination of his
      supervision.” (May 22, 2018)

      John Urchak’s family members; his wife, Roxanne, sons
      John and Francis, all have written heartfelt letters
      to the Court about the personal impact of the
      defendant’s criminal transgression and the journey of

                                 2
      healing each has experienced since. There is no
      “sugar-coating” in these statements: Mr. Urchak’s
      behavior was abhorrent and resulted in much pain to
      each of his family members. Yet, each acknowledges
      that Mr. Urchak has since lived an authentic life of
      redemption and all support his request for
      termination of his supervised release.

      John Urchak continues to earn support and long term
      friendships within his community as demonstrated by
      the letter from Robert W. Coyle, Totowa’s Chief of
      Police.

      John Urchak continues to volunteer for Transition
      Professionals, an award winning reentry organization
      in Bergen County. Mr. Urchak positively impacts
      countless individuals through his example and work.
      Letters from Bonnie O’Brien, Executive Director,
      Michelle Esserry, and Linda Gammon, Criminal
      Probation Supervisor, Retired, coworkers at
      Transition Professionals, were proffered and have
      been submitted in order to provide the Court with a
      glimpse into the character and conduct of Mr. Urchak
      from those with significant experience with the
      formerly incarcerated and vulnerable.


      John Urchak works as a volunteer with those
      reentering society: the formerly incarcerated as
      detailed on his attached resume. He is a role model
      for many. Fully recognizing Mr. Urchak’s redemption
      will further serve as an appropriate beacon of hope
      and motivation for those who seek to fully gain or
      regain their potential as assets to the community.


[Docket No. 24, at 3-4].   According to Defendant, the “John

Urchak that possessed child pornography . . . is not the John

Urchak of today.”   Id.

     The Government opposes the motion, arguing, in general,


                                 3
that termination of supervised release “would remove the

safeguards implemented to foster [Defendant’s] successful

integration with the community.”   [Docket No. 32, at 1].

     On November 2, 2018, the Court conducted a hearing.     Dr.

Yulia Braginsky, L.C.S.W. testified on Mr. Urchak’s behalf.     The

Court reserved its decision and invited the parties to submit

post-hearing submissions which each side has done.1

     This Court has discretion to terminate a term of supervised

release, pursuant to Title 18, United States Code, Section

3583(e)(1).   That section provides, in pertinent part:

     The Court may, after considering the factors set forth
     in section 3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D),
     (a)(4), (a)(5), (a)(6) and (a)(7). . . terminate a term
     of supervised release and discharge the defendant
     released at any time after the expiration of one year of
     supervised release . . . if it is satisfied that such
     action is warranted by the conduct of the defendant
     released and the interest of justice.

     Early termination of supervised release is a decision

entrusted to the sound discretion of the District Court.    Courts

in various jurisdictions, including in the Third Circuit, have

repeatedly held that “mere compliance with the terms of

probation or supervised release is what is expected of

probationers, and without more, is insufficient to justify early




1The Court commends counsel for their thoughtful and thorough
submissions and advocacy.
                                4
termination.”   Id. at 469; see also United States v. Paterno,

2002 WL 1065682, at *3 (D.N.J. April 30, 2002) (unpublished)

(Bassler, U.S.D.J.) (“Merely complying with the terms of his

probation and abiding by the law are not in and of themselves

sufficient to warrant early termination of probation; rather,

this is simply what is expected of Defendant”).

     At the hearing, it became clear to the Court that Mr.

Urchak has made great strides during his supervised release.     In

fact, the conditions of supervised release have helped Mr.

Urchak improve his relationship with his family and made

valuable contributions to society as a whole.   Mr. Urchak is to

be commended for his accomplishments, but the Court questions

the wisdom of terminating supervised release or even lifting

conditions that have provided the structure for Mr. Urchak’s

positive life changes.

     Mr. Urchak spoke at the hearing.   To his credit, he

acknowledged the benefits of supervised release, but he told the

Court that he wanted his “freedom back.”   Yet, many of the

conditions put in place have been and are for the Defendant’s

own benefit.2   Moreover, Dr. Braginsky testified that she


2The Government gives examples of how his conditions have
provided the safeguards necessary for his success. As they
write:

                                 5
     First, his requirement to communicate travel
outside of New Jersey, allows Probation to provide the
required notice that a previously convicted sex-
offender is traveling to the visited district. This
crucial function allows Probation to adequately guide
and alert Mr. Urchak as to various sex-offender
registration laws, which vary significantly by state.
Second, Mr. Urchak’s condition to communicate alcohol
consumption to Probation provides the necessary check
against over-consumption. Mr. Urchak has acknowledged
to law enforcement, his treating therapists, and this
Court, that alcohol consumption has contributed to his
viewing and trading of child pornography. (See
Presentence Investigation Report and Defendant’s
Exhibit 2, entitled Psychosexual Evaluation, by
Patricia Sermabeikian, p. 6). With that being the
case, it is critical that Mr. Urchak have the
structure that he needs to ensure that he does not
over-consume. Third, the condition requiring
unannounced home visits is an essential function that
enables Probation to adequately supervise a
probationer. To strip Probation’s ability to make
unannounced home visits would effectively handicap
supervision by removing an element which helps to
ensure that probationers are always doing the right
thing, even when the probation officer is not there.

     Finally, the condition that Mr. Urchak be
supervised when babysitting and spending time with his
grandchildren is essential to protect any future
potential victim. Although Mr. Urchak believes he is
no longer a risk to children, he has made clear to law
enforcement that viewing child pornography became an
addiction. (See Presentence Investigation Report, ¶
14). As the Government pointed out in Court, and
acknowledged by Mr. Urchak’s psychotherapist during
cross, certifying agencies such as the Association for
the Treatment of Sexual Abusers, make clear in their
training manuals that “Members shall not make
statements that a client is ‘cured’ or no longer at
any risk to reoffend.”


                           6
believed the Defendant was “not in danger to reoffend.”    She

readily admitted, however, that she had never treated or

counselled anyone who had an addiction to child pornography.3

     In this Court’s final analysis, Defendant’s compliance with

the terms of his supervised release, which has served him well,

does not warrant at this juncture early termination of the

lifetime term of supervised release imposed by the Court.    The

watchful eye of Probation has certainly been helpful.   The Court

will, however, modify some of the terms of supervised release,

as requested by Defendant, as follows:

     Defendant may have one e-mail address at his residence

     only, provided there is computer monitoring by the

     Probation Department through a software program or

     related device;

     Defendant shall submit to one annual polygraph;

     Defendant may consume alcohol not to excess, subject

     to revocation in the event the Probation Officer

     notifies the Court that such condition has been

     violated; and


3 The 2009 report of Dr. Patricia Sermabeikian, Ph.D., LCSW, that
Defendant was not a risk to the community. The Government
introduced evidence of the manual for the Association for the
Treatment of Sexual Abuses. Specifically, item 24 provides that
“members shall not make statements that a client is ‘cured’ or
no longer at any risk to reoffend.”
                                7
        Defendant may apply to the Court for permission to

        travel abroad.

        The Court’s further lessening of the conditions of

supervised release acknowledge Mr. Urchak’s successful

integration into the community.        Perhaps a period of lifetime

supervised release will not be warranted.       Additional time of

supervised release with these newly modified conditions will

tell.

        An Order accompanying this Opinion shall issue.



                                         s/Renée Marie Bumb
                                         RENÉE MARIE BUMB
                                         United States District Judge

Dated: January 24, 2019




                                   8
